Order unanimously reversed, without costs, petition dismissed and designating petition reinstated. Memorandum: After objection and presentation of specifications by petitioner pursuant to section 6-154 of the Election Law, the Board of Elections of Erie County validated the designating petition of Elonzo Draffin and Maria A. • Michaux for the party position of County Committeeman for the 60th Election District, City of Buffalo. Petitioner commenced this proceeding pursuant to section 16-102 of the Election Law to invalidate the designating petition of Draffin and Michaux. The designating petition consists of two pages: page one thereof bearing four signatures and page two thereof bearing six signatures. Special Term properly invalidated five of the six signatures on page two on the ground that the signers were not registered voters in the election district. The only issue before us is whether Special Term properly invalidated four signatures on page one because it was subscribed by two attesting witnesses. We hold that respondent candidates have strictly complied with the Election Law (see Election Law, § 6-132; and Matter of Higby v Mahoney, 48 NY2d 15), and the inclusion of an additional *574subscribing witness does not fatally taint the designating petition. (Appeal from order of Erie Supreme Court—Election Law.) Present—Dillon, P. J., Hancock, Jr., Schnepp, Doerr and Witmer, JJ. (Decided Aug. 21, 1980.)